COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


GLORIA GAYLE ELKINS
                                               MEMORANDUM OPINION *
v.   Record No. 1878-98-3                           PER CURIAM
                                                 JANUARY 26, 1999
DEPARTMENT OF SOCIAL SERVICES
 FOR THE COUNTY OF CAMPBELL


             FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                   J. Samuel Johnston, Jr., Judge
           (Grady W. Donaldson, Jr.; Schenkel &
           Donaldson, on brief), for appellant.

           (David W. Shreve, County Attorney, on brief),
           for appellee.

           (Aubrey J. Rosser, Jr., on brief), Guardian
           ad litem for infant children.



     Gloria Gayle Elkins appeals the decision of the circuit

court terminating her parental rights to her five children.

Elkins contends that the Department of Social Services for the

County of Campbell failed to present clear and convincing

evidence sufficient to meet the requirements of Code § 16.1-283.

 Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the decision of the trial court.   See Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Logan v. Fairfax County Dep't of Human Development, 13 Va. App.
123, 128, 409 S.E.2d 460, 463 (1991).    "Code § 16.1-283 embodies

'the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth' [which] . . . 'provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family."     Lecky v. Reed, 20 Va. App. 306, 311, 456
S.E.2d 538, 540 (1995) (citations omitted).    "'In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests.'"     Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).    The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"     Id. (citation

omitted).

                          Code § 16.1-283(B)

        Under Code § 16.1-283(B), parental rights to a child found

to be neglected or abused and placed in foster care may be

terminated if the trial judge finds, by clear and convincing

evidence, that termination is in the child's best interests and

that:
             1. The neglect or abuse suffered by such
             child presented a serious and substantial
             threat to his life, health, or development;
             and
             2. It is not reasonably likely that the
             conditions which resulted in such neglect or
             abuse can be substantially corrected or
             eliminated so as to allow the child's safe
             return to his parent . . . within a


                                 - 2 -
          reasonable period of time.


The statute allows proof of the following circumstances to

constitute prima facie evidence of the conditions set out in

subdivision (B)(2):
          a. The parent . . . [is] suffering from a
          mental or emotional illness or mental
          deficiency of such severity that there is no
          reasonable expectation that such parent will
          be able to undertake responsibility for the
          care needed by the child in accordance with
          his age and stage of development; [or]

           *      *      *      *      *         *        *
          c. The parent . . ., without good cause,
          [has] not responded to or followed through
          with appropriate, available and reasonable
          rehabilitative efforts on the part of social,
          medical, mental health or other
          rehabilitative agencies designed to reduce,
          eliminate or prevent the neglect or abuse of
          the child.


Code § 16.1-283(B)(2).

     The trial judge found clear and convincing evidence that

termination of Elkins' parental rights was in the best interests

of the children, that the children were neglected and placed in

foster care by court commitment, that the neglect presented a

serious and substantial threat to the lives, health, and

development of the children, and that it was not reasonably

likely the neglect could be substantially corrected or eliminated

to allow the children's safe return to Elkins.       The trial judge

also found that Elkins suffered from a mental or emotional

illness or mental deficiency of such severity that there was no

reasonable expectation that she would be able to care for the


                              - 3 -
children and that Elkins failed, without good cause, to respond

to the appropriate and available rehabilitative services offered.

     A psychological evaluation noted the following:
          Elkins is not psychotic and not mentally
          retarded, but she is emotionally unstable and
          very limited in her intellectual resources,
          significantly lacking in parenting skills and
          emotional resources needed for effective
          parenting and probably not very open to
          improvement or change in part because of her
          rigidity and in part because of limited
          potential for learning.

The evidence further established that Elkins responded

inappropriately to the majority of hypothetical situations

requiring parental decision-making.      Her responses indicated that

she had "a great deal to learn about effective parenting and

about safeguarding the welfare of any children in her custody."

     Although Elkins received substantial assistance and

education through the Department since 1985, and intensively

since 1996, she failed to make significant improvement in her

parenting skills or in her ability to provide her children with

adequate housing and guidance.    Despite the services provided, as

set out in the Written Narrative Statement, Elkins was "unable to

obtain stable employment, adequate housing or necessary skills to

parent a child."

     Based upon the evidence of Elkins' emotional and mental

condition as it related to her ability to parent her children, we

hold that the record supports the trial judge's finding that the

Department presented clear and convincing evidence proving the




                                 - 4 -
requirements of Code § 16.1-283(B)(2)(a).   The record also

supports the trial judge's finding that the Department presented

clear and convincing evidence proving the conditions of Code

§ 16.1-283(B)(2)(c).   Accordingly, the trial judge did not err in

ruling that the Department proved the statutory requirements of

Code § 16.1-283(B) by clear and convincing evidence.

     Accordingly, the decision of the circuit judge is summarily

affirmed.

                                                         Affirmed.




                               - 5 -